DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is a non-final rejection in response to the communication filed 09/20/2021. Claims 1-15 are currently pending.

Claim Objections
Claims 4-5 are objected to because of the following informalities:  
Claim 4 recites the limitation “the others intermediate layers” in line 10. It seems this limitation should --the other[[s]] intermediate layers-- for grammatical correctness.
  Claim 5 recites the limitation “the others intermediate layers” in line 3. It seems this limitation should --the other[[s]] intermediate layers-- for grammatical correctness.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "wherein each electrical connection that connects one of the ends of the at least one intermediate layer with the lightning conductor" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 introduces electrical connections to each carbon pultruded layer which includes at least a bottom layer and a top layer. The at least one intermediate layer was introduced in claim 2 but no electrical connections to ends of the at least one intermediate layer were introduced.
Claim 4 recites the limitation "wherein each electrical connection arranged in the mid-region" in line 8.  There is insufficient antecedent basis for this limitation in the claim. There is not a previous establishment of electrical connections in the mid-region.
Claim 4 recites the limitation "the intermediate layer" in last line.  There is insufficient antecedent basis for this limitation in the claim. It is unclear is a specific layer of the plurality of layers should be introduced. Similarly, there seems to be lack of clarity or indefiniteness of this limitation in claim 5, line 3-4, claim 6, line 8 and line 11, and claim 7, line 4 and line 6.
Claim 6 recites the limitation "the intermediate points are vertically aligned between them" in last line.  It is unclear if this limitation is in reference to each intermediate layer and the bottom layer but will be interpreted as such. Similarly, there seems to be a lack of clarity of indefiniteness of this limitation in claim 6, line 8-9, and claim 7, line 5. 
Claim 9 recites the limitation "the conductive fabrics" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The limitation of conductive fabrics was introduced in claim 8 but this claim is dependent on claim 1.
Claim 10 recites the limitation "the upper face of the layers" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim. There is no prior establishment of an upper face and it is unclear if the layers is in reference to the carbon pultruded layers, the bottom layer or the top layer of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO Document WO 2020/103991 to Thwaites et al. (Thwaites).
In Reference to Claim 1
Thwaites discloses a lightning protection system (p11, ll 1-2) for a carbon pultruded blade (intended use, see note below, but Fig. 1 and p11, ll 33 – p12, ll 8: blade 20 for instance) comprising: 
a stack of carbon pultruded layers (Fig. 7 and p15, ll 24-35: 80) having at least a bottom layer (80 bottom) and a top layer (80 top), each layer having a first end (at 82 for instance) and a second end (at 82 for instance); 
the stack of carbon pultruded layers defining a tip-region (84 for instance), a root-region (82 for instance), and a mid-region arranged between the tip-region and the root-region (region between 84 and 82, not labeled); 
at least one lightning conductor (Fig. 3: 32 for instance) extending along the stack of carbon pultruded layers from the tip-region to the root-region (p18, ll 8-9); and 
an equipotential bonding element (Fig. 8: 58 for instance) electrically connecting the stack of carbon pultruded layers (80) with the lightning conductor (p18, ll 6-12), 
wherein the equipotential bonding element comprises a plurality of electrical connections (p19, ll 11-23: including elements of 58 and 86); 
each end of each carbon pultruded layer (Figs. 7 and 8: 80) is electrically connected with the lightning conductor (32) by one of the electrical connections (58 or 86); and 
each electrical connection that connects one of the ends of the top layer (Fig. 8: such as 80 top) with the lightning conductor (32) is electrically connected with the bottom layer (80 bottom) of the stack of carbon pultruded layers (p19, ll 11-23: 80 connected through at least 58 which connects to 32 or further 86 connecting 80 to 58 then to 32).
Regarding intended use, examiner notes that it has been held that ‘A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.’ Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).
In Reference to Claim 2
Thwaites discloses the system according to claim 1, wherein the stack of carbon pultruded layers (Fig. 7: 80) have the bottom layer (80 bottom), at least one intermediate layer (80 middle portion), and the top layer (80 top), each layer having a first end and a second end (at 82 and 84), the layers are arranged on top of each other, the at least one intermediate layer is arranged onto the bottom layer, and the top layer is arranged onto the at least one intermediate layer (as seen in Fig. 7 for instance); and wherein each electrical connection (Figs. 7-9; 58, 86) that connects one of the ends of the top layer with the lightning conductor is electrically connected with the at least one intermediate layer and with the bottom layer of the stack of carbon pultruded layers (p19, ll 11-23: 80 connected through at least 58 which connects to 32 or further 86 connecting 80 to 58 then to 32).
In Reference to Claim 3
Thwaites discloses the system according to claim 2, wherein each electrical connection Figs. 7-9; 58, 86) that connects one of the ends of the at least one intermediate layer with the lightning conductor is electrically connected with the bottom layer of the stack of carbon pultruded layers (p19, ll 11-23: 80 connected through at least 58 which connects to 32 or further 86 connecting 80 to 58 then to 32).
In Reference to Claim 4
Thwaites discloses the system according to claim 3, wherein the stack of carbon pultruded layers (Fig. 7: 80) have the bottom layer (80 bottom), a plurality of intermediate layers (80 middle portion), and the top layer (80 top), each layer having a first end and a second end (at 82 and 84), the layers are arranged on top of each other, the intermediate layers are arranged onto the bottom layer, and the top layer is arranged onto the intermediate layers (as seen in Fig. 7 for instance); and wherein each electrical connection (Figs. 7-9; 58, 86) that connects one of the ends of the top layer with the lightning conductor is electrically connected with the bottom layer and with the intermediate layers arranged below the top layer in the stack of carbon pultruded layers (p19, ll 11-23: through at least 86); and wherein each electrical connection arranged in the mid-region and that connects one of the ends of one of the intermediate layers with the lightning conductor is electrically connected with the bottom layer and with the others intermediate layers arranged below the intermediate layer in the stack of carbon pultruded layers (Fig. 7 and p19, ll 11-23: portions 88 of 86 connecting 80).
In Reference to Claim 5
Thwaites discloses the system according to claim 4, wherein each electrical connection (Figs. 7-9; 58, 86) that connects one of the ends of one of the intermediate layers with the lightning conductor is electrically connected with the bottom layer and with the others intermediate layers arranged below the intermediate layer in the stack of carbon pultruded layers (Fig. 7 and p19, ll 11-23: portions 88 of 86 connecting 80).
In Reference to Claim 6
Thwaites discloses the system according to claim 4, wherein each electrical connection (Figs. 7-9; 58, 86) that connects one of the ends of the top layer with the lightning conductor is electrically connected with an intermediate point (a point of portion 88 of 86 for instance) of each intermediate layer and with an intermediate point of the bottom layer (another point of portion 88 of 86 for instance), the intermediate points are vertically aligned between them and vertically aligned with the respective end of the top layer (points of portion 88 of 86 for instance); and wherein each electrical connection (Figs. 7-9; 58, 86) arranged in the mid-region and that connects one of the ends of one of the intermediate layers with the lightning conductor is electrically connected with an intermediate point (a point of portion 88 of 86 for instance) of each intermediate layer arranged below the intermediate layer in the stack of carbon pultruded layers and also with an intermediate point (another point of portion 88 of 86 for instance) of the bottom layer, the intermediate points are vertically aligned between them and vertically aligned with the respective end of the intermediate layer arranged above in the stack of carbon pultruded layers (points of portion 88 of 86 for instance).
In Reference to Claim 7
Thwaites discloses the system according to claim 6, wherein each electrical connection (Figs. 7-9; 58, 86) that connects one of the ends of one of the intermediate layers with the lightning conductor is electrically connected with an intermediate point (a point of portion 88 of 86 for instance) of each intermediate layer arranged below the intermediate layer in the stack of carbon pultruded layers and also with an intermediate point (another point of portion 88 of 86 for instance) of the bottom layer, the intermediate points are vertically aligned between them and vertically aligned with the respective end of the intermediate layer arranged above in the stack of carbon pultruded layers (points of portion 88 of 86 for instance).
In Reference to Claim 8
Thwaites discloses the system according to claim 1, wherein the electrical connections (Figs. 7-9; 58, 86) comprise conductive fabrics which extend in a cross direction to the stack of layers (p17, ll 5-10: such as carbon fibre composite of 86).
In Reference to Claim 9
Thwaites discloses the system according to claim 1 wherein the conductive fabrics are carbon fibre fabrics (p17, ll 5-10).
In Reference to Claim 10
Thwaites discloses the system according to claim 8 wherein the conductive fabrics extend over the upper face of the layers (Figs. 7: 86).
In Reference to Claim 11
Thwaites discloses the system according to claim 1 wherein two lightning conductors extend along the stack of carbon pultruded layers from the tip-region to the root-region, each of the conductors extending adjacent to a side of the stack of carbon pultruded layers, and wherein the electrical connections are electrically connected to both lightning conductors (p11, ll 1-19: 32 cover the majority of the blade surface).
In Reference to Claim 12
Thwaites discloses the system according to claim 1 wherein an inter plate material is arranged between the layers of the stack of carbon pultruded layers (p22, ll 11-28: such as glass fibre).
In Reference to Claim 13
Thwaites discloses the system according to claim 12 wherein inter plate material is glass fibre (p22, ll 11-28).
In Reference to Claim 14
Thwaites discloses the system according to claim 1 wherein each layer of the stack of carbon pultruded layers comprises at least one carbon pultruded plate (p11, ll 33 – p12, ll 8).
In Reference to Claim 15
Thwaites discloses a carbon pultruded blade comprising the lightning protection system according to claim 1 (p11, ll 33 – p12, ll 8).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show lightening system to layers of a wind turbine blade.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516. The examiner can normally be reached Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745